Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered October 6, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminally using drug paraphernalia in the second degree, and sentencing him to concurrent terms of 1 to 3 years, 1 to 3 years, and 1 year, unanimously affirmed.
*63Any error in the admission of photographs of defendant and the apprehended drug buyer taken after their arrests was harmless in view of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230). We note that there was no request by defense counsel at trial to crop the photograph or take any other action short of exclusion with respect thereto. The court meaningfully responded to a note from the deliberating jury and was not required to go beyond the jury’s specific request (see, People v Almodovar, 62 NY2d 126, 131-132). Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur — Williams, J. P., Mazzarelli, Lerner, Andrias and Friedman, JJ.